Citation Nr: 1605848	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 1, 2009, for additional VA compensation benefits based on the addition of C as a dependent spouse.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to December 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 notification letter of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which advised the Veteran that an overpayment had been created based on an adjustment of his compensation benefits due to a change in his martial and/or dependency status.  Specifically, his former spouse, R, was removed as a dependent, effective February 1, 2003, and his then spouse, C, was added as a dependent, effective October 1, 2009.  In an April 2011 notification letter, the Veteran was awarded an earlier effective date of May 1, 2009, for the addition of C as a dependent.

The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

In July 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1. The Veteran divorced R in January 2003.

2. The Veteran married C in February 2005.

3. VA did not receive notice of the Veteran's divorce from R and marriage to C until April 2009, and was not aware of C's existence as the Veteran's spouse prior thereto.




CONCLUSION OF LAW

The requirements for an effective date earlier than May 1, 2009, for additional VA compensation benefits based on the addition of C as a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the instant case, the essential facts are not in dispute; the case rests largely on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  There is no possibility that any additional notice or development would aid the Veteran in substantiating the appeal on this issue.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz, 15 Vet. App. at 143.  Any deficiency of notice or of the duty to assist constitutes merely harmless error.  For these reasons, the Board will proceed to appellate review without any further discussion of VA's duties to notify and assist.




II. Legal Criteria, Factual Background, and Analysis

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child.  See 38 U.S.C.A. § 1115(1); 38 C.F.R. § 3.4(b)(2).  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued the last day of the month in which the divorce occurred for divorces occurring after October 1, 1982.  38 C.F.R. § 3.501(d)(2).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found.  38 C.F.R. § 3.652(b).

 The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The record reflects that when the Veteran originally filed a claim for VA benefits, in July 2000 (prior to his separation from service), he advised VA that he was married to R.  To support such claim, he submitted a copy of his marriage certificate, which showed that he and R were married in May 1988.

In February 2001, the Veteran was awarded service connection for multiple service-connected disabilities, effective January 1, 2001 (the day after his separation from service).  The combined evaluation for those service-connected disabilities was 30 percent.  In the associated notification letter, dated in March 2001, the Veteran was advised that he was being paid additional benefits for his spouse, R, and his children, J and B.  He was further advised that he should "let [VA] know right away if there is any change in the status of [his] dependents."

In May 2008, the Veteran submitted a request for approval of school attendance for one of his children.  See May 2008 VA Form 21-674.  VA responded in June 2008, with a decision on his claim for dependents received in May 2008.  This letter again advised the Veteran that he was being paid as a "veteran with 3 dependents."  He was specifically advised his payment included "an additional amount for [his] spouse R and [his] children [J and B]."  The Veteran was again advised to "let [VA] know right away if there is any change in the status of [his] dependents."

In April 2009, VA requested that the Veteran verify his continued entitlement to dependency benefits for his spouse and/or children.  The Veteran responded that same month with a completed VA Form 21-0538, Status of Dependents Questionnaire, wherein he identified himself as being married to C, as of February 2005.  As a result of this response, in September 2009, the Veteran was notified by two separate letters that contradicting information had been received regarding his marital status.  In one letter, it was proposed that his benefits be reduced as of February 1, 2001, due to the removal of R from his award of his benefits.  In the second letter, additional information regarding his marriage to C was requested.

After the Veteran responded to VA's request for additional information regarding his and C's marital histories, which showed that he was divorced from R in January 2003 and married to C in February 2005, in November 2011, VA issued a determination that removed R from the Veteran's award of benefits, effective February 1, 2003, and added C as a dependent, effective October 1, 2009.  In a subsequent determination, issued in April 2011, the Veteran was awarded an earlier effective date of May 1, 2009, for the addition of C as a dependent.  It is the Veteran's contention, however, that a still earlier effective date is warranted for the addition of C as a dependent.  

Significantly, the Veteran does not argue (and the record does not show) that he notified VA prior to April 2009 of his divorce from R and marriage to C.  Rather, it is the Veteran's argument that although he was not married to R from February 2005 to May 2009, he was married to C.  Therefore, while he does not dispute that he is not entitled to additional benefits for a dependent spouse from February 2003 to February 2005 (when he was not married to either R or C), he is entitled to additional benefits for a dependent spouse from February 2005 to May 2009 (because during that time, he was married to C).  

In support of his argument, in the Veteran's March 2010 notice of disagreement and at the July 2015 Travel Board hearing, he identified a prior Board decision, issued in September 2009, as being directly applicable to his claim.  In particular, in the September 2009 Board decision, the Board cited to 38 U.S.C.A. § 1115, and found that "the law governing the payment of [dependency benefits] requires that the Veteran has a spouse, but does not specify which spouse."  See Bd. Vet. App. 0936532, 2009 WL 3962756 (Sept. 28, 2009).  Therefore, the Board concluded that there was a "validly created overpayment in [that] case," but only for the period during which time the Veteran was not married.  Id.  For the period that the Veteran was married and continued to draw benefits, the overpayment was not validly created (even though the Veteran did not inform VA of his second marriage until after the fact).  Id. 
After reviewing the aforementioned Board decision, the Board acknowledges that the facts presented within are similar to those in this case.  However, 38 C.F.R. § 20.1303 states, "Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided."  Therefore, previously issued Board decisions are not precedent.  Instead, they "can be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  Id.

As noted above, payment of VA dependency allowance requires that individuals to whom benefits are being paid to certify eligibility factors for ongoing entitlement.  38 C.F.R. § 3.652(a).  It is apparent to the Board that the primary purpose of the regulation is to avoid payment for a dependent, where none exists.  Several letters dated prior to the April 2009 letter from VA to the Veteran document that he was advised that benefits were being paid for his spouse, R.  He was also advised to tell VA "right away" if there was any change in the status of his dependents.  The Veteran failed to advise VA of any such changes until April 2009.

The applicable laws and regulations provide that, in the case of a divorce or annulment occurring after October 1, 1982, the effective date of the discontinuance of the dependency allowance shall be the last day of the month in which the divorce or annulment occurred, except in the case of old-law pension, inapplicable here.  38 C.F.R. §§ 3.401(c), 3.501(d)(2).  Here, the Veteran divorced R in January 2003; thus, the reduction is effective February 1, 2003.  This is not at issue. 

However, the applicable laws and regulations otherwise provide that the effective date of award of additional compensation in the event of marriage, shall be the later of the date of marriage, if evidence of the marriage is received within 1 year of the date of marriage, the date notice is received of the dependent's existence, if received within 1 year of VA's request, or the date dependency arises.  In the present case, the Veteran did not advise VA of his divorce from R and marriage to C until April 2009.  Thus, the applicable effective date for dependency allowance for C is May 1, 2009, the first day of the month following VA's receipt of knowledge of the Veteran's marriage to C (i.e., notice of the "dependent's existence").  

The Board acknowledges that the Veteran believes he should only be responsible for repaying the amount of the additional benefits he received for a dependent spouse from February 2003 to February 2005, when he was not married.  He asserts essentially that regardless of VA not having notice of C's existence from February 2005 to May 2009, he was legally entitled to dependency benefits for "a spouse" because even though he was not married to R, he was married to C.  The payment of VA benefits is, however, entirely governed by notice and the receipt thereof.  As was discussed above, the applicable laws and regulations provide that the effective date for discontinuance of benefits for R due to divorce from R is February 1, 2003.  They further provide in this case that May 1, 2009, is the proper effective date for the addition of C as a dependent, as April 2009 marks the date that VA became aware of her existence.  Therefore, as the applicable laws and regulations prohibit payment for R from February 1, 2003, and the Veteran was paid for R thereafter, the Veteran cannot be said to be legally entitled to such benefits.  He was paid for a dependent from whom he had legally divorced, notwithstanding his legal marriage to C in February 2005.

It is unfortunate that VA did not receive timely notice of the Veteran's divorce from R and marriage to C; however, the Board notes again that the Veteran was continuously advised to report any changes in his marital status (including in 2008, when he was already divorced from R and married to C).  It was through his own actions that he did not advise VA of his changed marital status prior to April 2009.  Accordingly, an effective date earlier than May 1, 2009, for additional VA compensation benefits based on the addition of C as a dependent spouse is not warranted. 

      (CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than May 1, 2009, for additional VA compensation benefits based on the addition of C as a dependent spouse is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


